Citation Nr: 1621598	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1985 to December 1988.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The December 2011 rating decision denied entitlement to service connection for post-traumatic stress disorder (PTSD) and a sleep disorder.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued as to these issues in January 2013.  The Veteran then submitted a VA Form 9.  In March 2014, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting service connection for PTSD.  As the issue of service connection for PTSD has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDING OF FACT

In April 2016, the Veteran expressed her intent to withdraw the service connection claim for a sleep disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2016, the Veteran specifically expressed her intent to withdraw the service connection claim for a sleep disorder.  Since the Veteran has withdrawn her appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for a sleep disorder is dismissed.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


